 268318 NLRB No. 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On April 20, 1995, Administrative Law Judge Stephen J. Grossissued the attached decision. The Respondent filed exceptions and
the General Counsel filed an answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2There are no exceptions to the judge's disposition of issues pre-sented in Case 34±CA±6495.1KBI admits that it is an employer engaged in commerce.2KBI admits that the UPGWA is a labor organization within themeaning of Sec. 2(5) of the National Labor Relations Act (the Act).3I held the hearing in this matter in Hartford, Connecticut, on No-vember 9 and 10, 1994. Only the General Counsel has filed a brief.K.B.I. Security Services, Inc. and InternationalUnion, United Plant Guard Workers of Amer-
ica (UPGWA). Cases 34±CA±6495 and 34±CA±6667August 9, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEThe issue presented here is whether the judge cor-rectly found in Case 34±CA±6667 that the Respondent
violated Section 8(a)(1), (3), and (4) of the Act.1TheBoard has considered the decision and the record in
light of the exceptions2and the answering brief andhas decided to affirm the judge's rulings, findings, and
conclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge andorders that the Respondent, K.B.I. Security Services,
Inc., Bridgeport, Connecticut, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Ursula L. Haerter, Esq., for the General Counsel.Anthony Netto, Branch Manager, for the Respondent.DECISIONI. INTRODUCTIONSTEPHENJ. GROSS, Administrative Law Judge. K.B.I. Se-curity Services (KBI) is owned by Robert King. It is in the
business of providing security guards.1KBI's main office isin the Bronx, New York. KBI has a number of branch of-
fices, one of which is in Bridgeport, Connecticut. Anthony
Netto is the manager of the Bridgeport branch office. The
Bridgeport branch employs about 30 guards.At about the end of November 1993, a few employees ofKBI's Bridgeport branch began organizing activities among
the employees of that branch. Their intent was to become
represented by the International Union, United Plant Guard
Workers of America (the Union or the UPGWA).2At issuehere is the response of KBI to those union activities.3II. ANGELRIVERA
'SSTATUSASSUPERVISOR
OREMPLOYEE
Angel Rivera was employed by KBI in Bridgeport from1991 until February 1994. What senior KBI officials said to
Rivera about employee union activities on behalf of the
UPGWA and what Rivera told KBI employees about thosecommunications is relevant to the issues in this proceeding.
But the import of those communications varies depending on
whether Rivera was a supervisor or an employee of KBI. It
is to Rivera's status that I now turn.As of December 1993, Rivera worked for KBI about 40hours a week. Rivera spent half or more of those hours doing
routine administrative work in KBI's office. (He
fingerprinted job applicants, inventoried uniforms, and the
like.) That part of his job was not supervisory. But Rivera
also spent several nights a week working as a ``road super-
visor'' for KBI.Much of KBI's guard service is, of course, provided atnight. One road supervisor is on duty each night. As a road
supervisor, Rivera's job was to visit each of the sites at
which KBI has guards, determine whether the guards who
were supposed to be on duty were in fact there, and deter-
mine whether the guards were ``performing at the proper
level'' (in Netto's words). Proper performance includes, inter
alia, wearing the prescribed uniform, ``maintaining high visi-
bility'' (in the words of Road Supervisor Kenneth Cruzado),
and properly completing the written reports that the guards
are required to maintain.Road supervisors orally warn guards whose performance isdeficient in some minor respect. Road supervisors prepare
written warnings for guards who do not shape up or whose
deficiencies are more serious. The road supervisor gives
those written warnings to Netto ``for his final confirmation
on it'' (again in Cruzado's words). Only Netto has the au-
thority to fire or suspend a guard or to discipline a guard in
a manner that goes beyond an oral warning. (It is undisputed
that Netto is a supervisor within the meaning of Sec. 2(11).)Rivera had an additional task as a road supervisor: As themost experienced of the persons working as a road super-
visor, he was responsible for training ``assistant'' road super-
visors and for generally supporting such assistant supervisors.
Thus Cruzado, speaking about an incident that occurred at
the time of the events that are the subject of the complaint,
testified:Because my job was, as assisting supervisor, if some-thing is wrong, and I take care of it, once I'm taking
care of it, I'm automatically supposed to advise him
[Rivera] and let him know what I did, so if there's any
confrontation in the morning, he's aware of everything.
And the same thing, he would present it to Mr. Netto
in the morning.... So 
everybody has an inline [sic]on everything, so when the client does call, it's all, you
know, all done to procedures.Rivera, as a road supervisor, was paid $7 an hour; KBIgenerally paid its guards $5.50 an hour.It is clear that Rivera and Cruzado (the only road super-visors to testify) considered that they had authority over
KBI's guards, that they had serious responsibilities in terms
of ensuring that the guards performed properly, that their sta-
tus was distinctly superior to the guards, and that that point 269K.B.I. SECURITY SERVICES4Compare NLRB v. Security Guard Service, 384 F.2d 143, 150(5th Cir. 1967).5The record shows that Rivera sometimesÐperhaps frequentlyÐfailed to carry out his assigned duties. But ``[t]he failure of a super-
visor to exercise his supervisory authority does not change his em-
ployment status from that of a supervisor to the status of a rank-
and-file employee.'' Babcock & Wilcox Construction Co., 288NLRB 620, 621 fn. 3 (1988).6Sec. 2(11) reads:The term ``supervisor'' means any individual having authority,
in the interest of the employer, to hire, transfer, suspend, lay off,
recall, promote, discharge, assign, reward, or discipline other
employees, or responsibly to direct them, or to adjust their
grievances, or effectively to recommend such action, if in con-
nection with the foregoing the exercise of such authority is not
of a merely routine or clerical nature, but requires the use of
independent judgment.For cases involving the application of Sec. 2(11) to security guard
situations, see NLRB v. Security Guard Service, supra; Gold ShieldSecurity, 306 NLRB 20 (1992); Burns Security Services, 278 NLRB565 (1986); California Plant Protection, 259 NLRB 315 (1981).7The General Counsel does not contend that anything said to orby Villanueva violated the Act in any respect.8KBI denied that Rivera ``informed employees that he had beeninstructed by Respondent to ascertain and report to Respondent the
Union membership, activities and sympathies of the employees''
(par. 13(b) of the complaint in Case 34±CA±6495) but admitted (in
its answer) that Rivera ``asked if anyone heard about a Union.''9In making that finding I am quoting par. 13(c) of the complaintin Case 34±CA±6495, which paragraph KBI did not deny. See Tr.
12.10A few days after that Netto engaged in activities that, on theirface, seem to have violated Sec. 8(a)(2) of the Act. But nothing in
the complaint refers to such activities and counsel for the General
Counsel specifically advised that she did not seek to amend the com-
plaint to include any violations of Sec. 8(a)(2).of view was not an unreasonable one.4It is also clear thatthe guards, again not unreasonably, considered road super-
visors to be part of management.5I conclude that Rivera, when working as a KBI road su-pervisor was a ``supervisor'' within the meaning of Section
2(11) of the Act in that he had the authority to orally dis-
cipline guards and to effectively recommend more severe
discipline, and that the exercise of such authority required
the use of independent judgment.6I earlier noted that some of Rivera's work for KBI in-volved administrative, nonsupervisory functions in KBI's of-
fice. But since Rivera spent a ``regular and substantial por-
tion'' of his time working as a road supervisor, he was a
KBI supervisor, not a KBI employee. Aladdin Hotel, 270NLRB 838, 840 (1984).III. THEISSUESRAISEDBYTHECOMPLAINTIN
CASE34
±CA±6495The complaint in Case 34±CA±6495 contains two sets ofallegations. One set is based on the assumption that Rivera
was an employee of KBI; the other set is based on the as-
sumption that he was a supervisor. Because I have found Ri-
vera to be a supervisor, I deal only with that second set.KBI employed Hector Rosenthal as a guard. HectorRosenthal's wife, Marie Rosenthal, has had experience in or-
ganizing employees. In November 1993, she contacted the
UPGWA, and she and her husband began organizing activi-
ties, covertly, among KBI's employees. By December, Ri-
vera (the supervisor discussed in the previous section of this
decision) had joined the Rosenthals in their organizing ef-
forts.On December 17, 1993, the UPGWA filed an election pe-tition with Region 34, and a few days later the Region noti-
fied KBI of the petition.On about December 27 King (KBI's owner) called theBridgeport branch to discuss the UPGWA's organizational
efforts. King was angry, and he demanded that Netto and Ri-
vera find out which employees were involved with the
UPGWA. Netto, in turn, told Rivera and the Bridgeport
branch's one clerical employee, Merrylee Villanueva, to im-mediately call some of the guards and ask if they had heard
anything about a union. Rivera and Villanueva made thecalls, although Rivera was not then able to reach any of theguards.7That night Rivera (as road supervisor) visited the varioussites at which KBI's Bridgeport branch employed guards and
told about 10 of the guards that ``the shit hit the fan,'' that
the Company was trying to learn who was involved with the
UPGWA, that the Company was going to question them
about their involvement with the Union, and that they should
not admit to anything.8About the same time, Assistant Road Supervisor KennethCruzado (whom KBI admits is a supervisor within the mean-
ing of Sec. 2(11)), at various jobsites, interrogated employees
about their union membership, activities, and sympathies of
other employees.9A couple days later, when a few guards came to the officeto get their paychecks, Netto asked them if they had heard
about any unionization efforts.10I conclude that by the above utterances of Netto, Rivera,and Cruzado to the guards whom KBI employed, KBI vio-
lated Section 8(a)(1) of the Act.IV. THEISSUESRAISEDBYTHECOMPLAINTIN
CASE34
±CA±6667The complaint in Case 34±CA±6667 issued on September28, 1994. It alleges, essentially, that on about February 11,
1994, Netto uttered coercive remarks to employees and, since
about May 21, 1994, refused to recall employees Hector
Rosenthal and Orlando Febus from layoff because of the
union activities and other protected concerted activities of the
two employees. On August 30, 1994Ðthat is, prior to the
issuance of that complaintÐNetto wrote to counsel for the
General Counsel concerning the alleged incidents upon
which the complaint is based. According to the letter, the
reason that KBI refused to recall either Rosenthal or Febus
was that KBI lost a client ``due to thefts from [a] job site
when Mr. Rosenthal and Mr. Febus were assigned.''The complaint itself states that the Board's Rules and Reg-ulations provide that if KBI failed to file an answer, ``all the
allegations in the complaint shall be considered to be admit-
ted to be true.'' And subsequent to the issuance of the com-
plaint in Case 34±CA±6667, counsel for the General Counsel
reminded KBI that Board Rules required that KBI file an an-
swer to the complaint. KBI's only response to that advice
was to refer (orally) to the August 30 letter.At the hearing, counsel for the General Counsel movedthat, because of the absence of an answer, I deem to be ad-
mitted all of the allegations of the complaint in Case 34± 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11In my November 28 Order I wrote that ``this is a disagreeableorder to have to issue'' because of certain evidence indicating that
KBI may have had appropriate reasons for ending its employmentof Febus and Rosenthal. On brief the General Counsel ``requests
[me] to strike all such remarks from [my] Order as they are unneces-
sary to the consideration or determination of the motion, and may
unduly prejudice the Board and/or the courts in their consideration
of the issues in these cases.'' Br. at fn. 4. I deny the General Coun-
sel's request.12If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.13If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CA±6667. I granted the motion in respect to all of the allega-tions of the complaint to which KBI's letter does not refer.
As to those allegations to which the letter does refer, I stated
that I would deal with that facet of the motion in a
posthearing order. I accordingly received testimony during
the course of the hearing from both the General Counsel's
and KBI's witnesses relating to the complaint's allegations
about Febus and Rosenthal. Thereafter, by Order dated No-
vember 28, 1994, I granted the General Counsel's motion
and ruled that all of the allegations in the complaint in Case
34±CA±6667 were to be deemed admitted.11Accordingly, based on the allegations of the complaint inCase 34±CA±6667, I find that:(1) About February 11, 1994, KBI, by Netto, at theBridgeport facility:(a) Interrogated its employees about their union member-ship, activities, and sympathies.(b) Created the impression among its employees that theirunion activities were under surveillance by KBI.(c) Threatened its employees with the closure of theBridgeport facility if they selected the UPGWA as their bar-
gaining representative.(2) Since about May 21, 1994, KBI has failed and refusedto recall its employees Orlando Febus and Hector Rosenthal
from layoff because:(a) Febus and Rosenthal joined and assisted the Union andengaged in concerted activities, and to discourage employees
from engaging in these activities.(b) Febus and Rosenthal gave testimony to the Board orbecause KBI believed that the named employees gave testi-
mony to the Board.I conclude that: (a) by the conduct described in paragraphs(1)(a) through (c) above, KBI violated Section 8(a)(1) of the
Act; and (b) by the conduct described in paragraph 2 above,
KBI discriminated in regard to the hire or tenure or terms
or conditions of employment of its employees, thereby dis-
couraging membership in a labor organization in violation of
Section 8(a)(1) and (3) of the Act, and discriminated against
employees because they gave testimony under the Act, there-
by violating Section 8(a)(4) of the Act.V. REMEDYBecause KBI discriminatorily failed to recall employeesOrlando Febus and Hector Rosenthal from layoff, it must
offer to reinstate them and make them whole for any loss of
earnings and other benefits, computed on a quarterly basis
from date of discharge to the date of proper offer of rein-
statement, less any net interim earnings, as prescribed in
F.W. Woolworth Co
., 90 NLRB 289 (1950), plus interest ascomputed in New Horizons for the Retarded, 283 NLRB1173 (1987).Because KBI's owner, Robert King, telephoning fromKBI's main office in New York, plainly was the instigatorof the violations of the Act discussed in this decision, therecommended Order requires KBI to post notices at all of its
facilities.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended12ORDERThe Respondent, K.B.I. Security Services, Inc., Bridgeport,Connecticut, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing to recall employees from layoff because theemployees joined or assisted the International Union, United
Plant Guard Workers of America or any other union.(b) Failing to recall employees from layoff because theemployees gave testimony to the Board.(c) Interrogating employees about their union membership,activities, or sympathies or about the union membership, ac-
tivities, or sympathies of other employees.(d) Creating the impression among its employees that theirunion activities were under surveillance.(e) Threatening employees with the closure of any of itsfacilities if they selected the UPGWA or any other union as
their bargaining representative.(f) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer employees Orlando Febus and Hector Rosenthalimmediate and full reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other rights
or privileges previously enjoyed, and make them whole for
any loss of earnings and other benefits suffered as a result
of the discrimination against them, in the manner set forth
in the remedy section of the decision.(b) Remove from its files any reference to the failure torecall Febus and Rosenthal from layoff and notify Febus and
Rosenthal in writing that this has been done and that the fail-ure to recall will not be used against them in any way.(c) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, timecards, personnel
records and reports, and all other records necessary to ana-
lyze the amount of backpay due under the terms of this
Order.(d) Post at all of its facilities copies of the attached noticemarked ``Appendix.''13Copies of the notice, on forms pro-vided by the Regional Director for Region 34, after being
signed by Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt and 271K.B.I. SECURITY SERVICESmaintained for 60 consecutive days in conspicuous places,including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced,
or covered by other materials.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent hastaken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail to recall employees from layoff becausethe employees joined or assisted the International Union,
United Plant Guard Workers of America or any other union.WEWILLNOT
fail to recall employees from layoff becausethe employees gave testimony to the National Labor Rela-
tions Board.WEWILLNOT
interrogate employees about their unionmembership, activities, or sympathies or about the union
membership, activities, or sympathies of other employees.WEWILLNOT
create the impression among our employeesthat their union activities are under surveillance.WEWILLNOT
threaten employees that we will close anyof our facilities if they select the United Plant Guard Work-
ers or any other union as their bargaining representative.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
offer employees Orlando Febus and HectorRosenthal immediate and full reinstatement to their former
jobs or, if those jobs no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or any
other rights or privileges previously enjoyed, and WEWILL
make them whole for any loss of earnings and other benefits
suffered as a result of our discrimination against them, less
any interim net earnings, plus interest.WEWILL
notify Orlando Febus and Hector Rosenthal thatwe have removed from our files any reference to our failure
to recall them from layoff and that our failure to recall them
from layoff will not be used against them in any way.K.B.I. SECURITYSERVICES, INC.